Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        DETAILED ACTION
Applicant’s election of Group 1 (namely claims 13-15 and 17) in the reply filed on 06/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 16 is withdrawn from consideration, and cancelled through examiner’s amendments made in this office action. Claims 13-15 and 17 are examined. Claims 13-15 and 17 have been allowed.  
          Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
     Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/ or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s 
Claim 15. (Currently Amended)  A system comprising a registration terminal and a key server, 
	wherein the registration terminal comprises
	processing circuitry to:
	generate, taking as input an access range X that indicates a range for permitting access and a registration range Xʹ that indicates a range for permitting registration, a key K and a ciphertext CTX in which the access range X and the registration range Xʹ are set and in which the key K is encrypted;
	register a set of the access range X, the registration range Xʹ, and the generated ciphertext CTX in the key server;
	transmit an attribute Yʹ and range information X* that indicates a range to the key server, and acquire a ciphertext CTX in which an access range X indicating a same range as the range information X* is set and in which a registration range Xʹ whose range for permitting registration includes the attribute Yʹ is set, and
	wherein the key server comprises
	processing circuitry to:
	store, in a storage device, the registered the[[an]] access range X that indicates a range for permitting access, the[[a]] registration range Xʹ that indicates a range for permitting registration, and the[[a]] ciphertext CTX in which the access range X and the registration range Xʹ are set and the[[a]] key K is encrypted
	acquire, from the[[a]] registration terminal, the[[an]] attribute Yʹ and range information X*, * is set and in which a registration range Xʹ whose range for permitting registration includes the attribute Yʹ is set; and
	transmit a ciphertext CTX included in the extracted set to the registration terminal.
	Claim 16.	 (Cancelled)
                                     Examiner’s Reasons for Allowance
Independent claims 13 and 17 are patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a terminal/ medium comprising besides other limitations: generate, taking as input an access range X that indicates a range for permitting access and a registration range X' that indicates a range for permitting registration, a key K and a ciphertext CTx in which the access range X and the registration range X' are set and in which the key K is encrypted; and register a set of the access range X, the registration range X', and the generated ciphertext CTx in a key server; and transmit an attribute Y' and range information X' that indicates a range to the key server, and acquire a ciphertext CTx in which an access range X indicating a same range as the range information X' is set and in which a registration range X' whose range for permitting registration includes the attribute Y' is set.

Closest prior art in the record Hattori et al, US 2014/0298009 A1 teaches wherein a data search server stores a system ciphertext including a data ciphertext and a keyword ciphertext in each category-specific DB unit for each data category, and stores each category-determination secret key being associated with each category-specific DB unit. A search request receiving unit receives from a data Hattori et al further teaches a data registration device comprising: a data generating unit configured to generate data; a classification information input unit configured to obtain classification information indicating a classification of the data generated by the data generating unit; an encrypted tag generating unit configured to generate an encrypted tag for selecting a data group of the classification indicated by the classification information, based on the classification information obtained by the classification information input unit (See claim 23 in Hattori et al) However, Hattori et al fails to teach expressly registration terminal configured to: generate, taking as input an access range X that indicates a range for permitting access and a registration range X' that indicates a range for permitting registration, a key K and a ciphertext CTx in which the access range X and the registration range X' are set and in which the key K is encrypted; and wherein key server configured to acquire, from a registration terminal, a set of an access range X that indicates a range for permitting access, the  registration range X' that indicates a range for permitting registration, and a ciphertext CTx in which the access range X and the registration range X' are set and in which a key K is encrypted.
                                                         Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/SHANTO ABEDIN/               Primary Examiner, Art Unit 2494